Citation Nr: 0434455	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  03-32 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for residuals of right 
(nondominant) shoulder injury, status post acromioplasty, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to 
September 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The veteran testified before the 
undersigned at a hearing held at the RO in October 2004.  

At the October 2004 hearing, the veteran testified that he 
was experiencing numbness, weakness and loss of grip strength 
in his right hand.  He testified that he had the impression 
from the doctor who examined him in July 2003 that he was 
having problems with his right hand because of his service-
connected right shoulder disability.  Review of the record 
shows that at a July 2003 VA fee-basis examination, on 
examination of the right upper extremity, the physician noted 
that the veteran had slight decreased right hand strength and 
slight decreased sensation around the right deltoid area.  
The Board refers this matter to the RO for consideration of 
the propriety of a separate rating or secondary service 
connection for neurological impairment due to residuals of 
the service-connected right shoulder injury and post-
operative residuals thereof.  


FINDINGS OF FACT

1.  The veteran has received adequate notice of the evidence 
and information needed to substantiate his claim, and 
relevant evidence necessary for an equitable disposition of 
his appeal has been obtained.  

2.  It is not shown that manifestations of the veteran's 
service-connected right shoulder disability include ankylosis 
of the scapulohumeral articulation, motion in the right arm 
that is limited to a position 25 degrees from the side, or 
fibrous union or nonunion of the humerus or loss of the head 
of the humerus.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for post-
operative residuals of a right shoulder injury are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5200-5203 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), eliminated the concept of a well-grounded claim 
and redefined the obligations of VA with respect to its 
duties to notify and assist a claimant.  In August 2001, VA 
issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  The VCAA and its 
implementing regulations are applicable to the claim now 
before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  In Pelegrini II, at 121, the Court held that 
the VCAA requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), 
and Quartuccio, that informs the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide and that, 
furthermore, in what can be considered a fourth element of 
the requisite notice, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim", under 38 C.F.R. § 3.159(b).  

In this case, in a June 2003 letter the RO provided the 
veteran appropriate notice relevant to his claim.  This 
letter advised the veteran of the requirements for successful 
increased rating claims and advised him that VA would assist 
him in obtaining records from Federal agencies, if properly 
identified, and, other non-Federal records if properly 
identified and accompanied by the requisite release forms.  
The RO advised the veteran, however, that it was still his 
responsibility to ensure VA received records relevant to his 
appeal and requested him to tell VA about any additional 
evidence that was available in connection with his claim.  
The RO provided the veteran with contact information and then 
informed him of the evidence already requested pertinent to 
his appeal.  

Moreover, in the statement of the case, the RO informed the 
veteran of what information was needed to establish 
entitlement to an increased evaluation for the disability at 
issue, what evidence had been considered, the legal criteria 
governing his appeal and the reasons for the denial.  The 
veteran was further told that he should send to the RO 
information describing additional evidence or the evidence 
itself.  

The content of the June 2003 notice and duty to assist 
letter, along with the statement of the case fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2004).  The Board finds that the 
veteran has been fully advised as to the evidence and 
information needed to support his claim and has been given 
every opportunity to identify or to submit such, to include 
being generally afforded contact information in the event he 
had questions relevant to his appeal.  In this case, VA has 
fulfilled its duty to notify the veteran consistent with the 
VCAA.  

VA has also fulfilled its duty to assist the veteran under 
the VCAA and its implementing regulations with regard to the 
claim decided herein.  The RO has obtained the veteran's 
service medical records and the medical records identified by 
the veteran as pertinent to his claim.  VA has also afforded 
the veteran an examination pertinent to this appeal.  The 
examination report includes clinical findings specific to the 
rating criteria governing the evaluation of the disability at 
issue.  The veteran provided testimony at the October 2004 
hearing before the undersigned and at that time submitted VA 
treatment records with a written waiver of RO consideration 
of the evidence.  Neither the veteran nor his representative 
has identified other evidence that is pertinent to the 
appeal.  On review of the record, the Board finds that all 
evidence necessary for an equitable resolution of the claim 
on appeal decided herein has been obtained. 

Relevant law and regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  Separate diagnostic codes identify the 
various disabilities.  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2004).  Ratings for service-connected disabilities are 
determined by comparing the symptoms the veteran is presently 
experiencing with the various criteria set forth in the 
Rating Schedule.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3 (2004).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is 'an approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Background

Service medical records show that the veteran experienced 
right shoulder pain following a tracked vehicle accident in 
February 1991.  Thereafter, he received continuing treatment 
and physical therapy.  At an orthopedic clinic in July 1991, 
it was noted that a Magnetic Resonance Imaging (MRI) study in 
June 1991 suggested a partial tear of the right rotator cuff.  
After clinical examination, the impression was healing right 
rotator cuff tendonitis with possible partial tear.  

In a rating decision dated in October 1991, the RO granted 
service connection for residuals of a right shoulder injury 
and assigned a noncompensable rating effective from the day 
following separation from active duty in September 1991.  

Records from a military hospital show that in May 1992, the 
veteran underwent right shoulder arthroscopy and open Neer 
acromioplatsy.  He was reported to have a history of right 
shoulder impingement syndrome dating back to February 1991.  
Those 1992 hospital records note that the veteran is left 
hand dominant.  The discharge diagnosis was right shoulder 
impingement syndrome.  

In a rating decision dated in July 1993, the RO assigned a 
temporary total rating for convalescence from May 1992 to 
July 1992 and assigned a 20 percent rating from July 1, 1992, 
for residuals, right shoulder injury, status post 
acromioplasty.  The 20 percent rating has continued since 
then.  

VA outpatient records show that in August 2002 the veteran 
complained of right shoulder pain and said the pain had been 
8-9/10 at times, and was worse with movement.  On 
examination, the physician stated that abduction of the right 
shoulder beyond 70 degrees caused severe pain, and there was 
tenderness over the shoulder joint line.  The physician said 
that flexion and extension were "OK."  

At a VA orthopedic consultation in April 2003, the veteran 
reported that he had had right shoulder pain with limitation 
of motion since his surgery years earlier.  On examination of 
the right shoulder, the physician said there was mild loss of 
internal rotation and normal external rotation.  Abduction 
was possible to 80 degrees actively.  The veteran could hold 
the arm in the abducted position against mild resistance.  
Flexion was possible to 130 degrees, and the physician said 
that passively he could get the veteran's arm a little bit 
higher.  There was mild crepitation with motion.  

In his report, the orthopedist noted that a recent MRI study, 
which had been performed in November 2002, indicated the 
presence of changes in the acromioclavicular joint with 
secondary impingement on the rotator cuff.  He said that also 
seen was focal thickening indicating chronic tendonitis in 
the supraspinatus.  The orthopedist also noted that current 
X-ray examination showed what appeared to be loss of the 
lateral portion of the acromion and an osteophyte in that 
area.  He said there also appeared to be some degree of 
degenerative change at the acromioclavicular joint.  

The orthopedist said that it was his impression that the 
veteran suffered primarily from an impingement syndrome.  The 
veteran declined any further surgery, and the orthopedist 
administered a steroid injection.  The physician said that 
within a minute or two following the injection, the veteran 
was able to move his arm through a much better range of 
motion, which was a painless range of motion.  The physician 
said he gave the veteran the option of retuning on an as 
needed basis for another steroid injection.  

At a VA fee-basis examination in July 2003, the physician 
noted that the veteran was left-hand dominant and that he 
wrote, ate and combed his hair with the left hand.  The 
physician said that the veteran did, however, admit to being 
ambidextrous.  The physician said that on examination, 
flexion of the right shoulder was to 140 degrees secondary to 
pain and weakness, but not further limited by fatigue, lack 
of endurance or incoordination.  Abduction of the right was 
100 degrees secondary to pain and weakness, which the 
physician said was not further limited by fatigue, lack of 
endurance or incoordination.  External and internal rotation 
was 80 degrees on the right secondary to pain, but not 
further limited by fatigue, weakness lack of endurance or 
incoordination.  There was tenderness to palpation of the 
right shoulder.  The physician noted slightly decreased hand 
strength in the right hand and slightly decreased sensation 
around the right deltoid area.  There was no ankylosis of the 
shoulder joint.  

At the July 2003 examination, the physician noted the current 
X-rays of the right shoulder revealed a cortical irregularity 
at the acromion, possibly representing old trauma.  There was 
also an ossific density in the soft tissues near the humeral 
head and acromion, which the radiologist stated would reflect 
an old acromial injury or calcific tendonitis.  The diagnosis 
reported by the physician who conducted the clinical 
examination was right shoulder injury, status post 
acromioplasty, with residuals of decreased range of motion.  

VA outpatient records show that in August 2003, the veteran 
complained of continuing right shoulder pain.  He described 
it as a dull pain that interfered with his sleep and physical 
activity.  He said it was worse in the daytime and was worse 
with cold weather.  The veteran said the pain was a 6 on a 
scale of 1 to 10.  It was noted that medications had been 
prescribed.  At a medical review in March 2004, the veteran 
reported his right shoulder pain was unchanged.  The 
physician added Clinoril to the veteran's medications.  In 
September 2004, it was noted that the veteran had a history 
of right shoulder trauma with surgery and that he now had 
degenerative joint disease with impingement syndrome.  The 
veteran described his pain as unchanged and said that he was 
not interested in further surgery or injections.  His 
medications were continued.  

At the October 2004 hearing, the veteran testified both that 
he is predominantly left-handed and that he is ambidextrous.  
He testified that he writes and eats with his left hand and 
that he throws with his right hand.  He testified that he 
could write with either hand but that he writes with his left 
hand.  He testified that he takes medication for his right 
shoulder pain but that he has a dull pain there continuously.  
The veteran testified that it was painful to raise his right 
arm and that he had to take his time to raise it.  He 
testified that on occasion, he could not even get his arm 
over his head.  The veteran testified that he owns a pawnshop 
and that he had to lift things that people brought into the 
shop.  He testified that he had part-time help in the shop.  

Analysis

When making determinations concerning the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. § 
4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
Nonetheless, where, as here, the veteran is requesting a 
higher rating for an already established service-connected 
disability, and not appealing the rating initially assigned 
just after establishing his entitlement to service 
connection, his current level of functional impairment is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v.  
Derwinski, 2 Vet. App. 625, 628 (1992).  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

Disabilities of the shoulder and arm are rated under 
Diagnostic Codes 5200 through 5203.  A distinction is made 
between major (dominant) and minor musculoskeletal groups for 
rating purposes.  In the instant case, in medical records 
pertaining to the veteran's May 1992 surgery, the veteran was 
described as left-hand dominant.  More recently, at the July 
2003 examination and at the October 2004 hearing, the veteran 
described himself as left handed but also said he was 
ambidextrous.  He indicated that he writes, eats and combs 
his hair with his left hand but is also able to write with 
his right hand and does throw with his right hand.  For 
rating purposes, the Board finds that the preponderance of 
the evidence indicates that the veteran is left handed and 
will consider his left shoulder as the major or dominant 
upper extremity, while his right shoulder is the minor or 
nondominant upper extremity.  See 38 C.F.R. § 4.69 (2004).  

Under Diagnostic Code 5201, a 20 percent rating is warranted 
for limitation of motion of the minor arm when motion is only 
possible to the shoulder level or to midway between the side 
and shoulder level.  A 30 percent rating requires that motion 
be limited to 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  

Normal range of motion of the shoulder is forward elevation 
(flexion) to 180 degrees; abduction to 180 degrees, external 
rotation to 90 degrees and internal rotation to 90 degrees.  
38 C.F.R. § 4.71, Plate I.  

Under Diagnostic Code 5202, a 20 percent rating is warranted 
for malunion of the humerus of the minor upper extremity with 
either moderate or marked deformity.  A 20 percent rating is 
also warranted for frequent or infrequent episodes of 
dislocation of the scapulohumeral joint of the minor upper 
extremity with guarding of movement only at the shoulder 
level or with guarding of all arm movements.  A 40 percent 
rating is warranted for fibrous union of the humerus.  
A 50 percent rating requires nonunion of the humerus (a false 
flail joint).  A 70 percent rating is assigned when there is 
loss of head of the humerus (flail shoulder).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5202.  

Under Diagnostic Code 5203, malunion of the clavicle or 
scapula, or nonunion without loose movement, warrants a 
10 percent evaluation.  A 20 percent rating requires nonunion 
with loose movement or dislocation.  These disabilities may 
also be rated on the basis of impairment of function of the 
contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  
This diagnostic code does not provide for a rating in excess 
of 20 percent.  As such, it is not for consideration in the 
present appeal for a rating in excess of 20 percent.  

On review of the evidence, the Board finds that in this case 
the veteran does not meet or nearly approximate the criteria 
for a rating in excess of 20 percent for his right shoulder 
disability under any potentially applicable diagnostic code.  

In this, as in other cases, only independent medical evidence 
may be considered to support Board findings.  The Board is 
not free to substitute its own judgment for that of such an 
expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Here, nothing on file shows that the veteran has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).  

A thorough review of the competent medical evidence shows no 
findings indicating there is ankylosis of the right shoulder, 
and at the July 2003 examination, the physician specifically 
found there was no ankylosis of the right shoulder joint.  
Diagnostic Code 5200 is therefore not for application in the 
instant case.  

The Board acknowledges that the veteran's service-connected 
right shoulder disability is manifested by pain and resulting 
functional impairment, to include limitation of motion.  
Further, while examiners have spoken of degenerative joint 
disease and X-rays have shown cortical irregularities and 
findings suggesting cacific tendonitis, functional impairment 
in terms of range of motion does not meet or approximate the 
criteria for a rating in excess of the currently assigned 20 
percent rating under Diagnostic Code 5201.  

In this regard, range of motion measurements do not show that 
the right arm is limited to 25 degrees from the side even 
when taking into account the veteran's complaints of pain.  
At its worst, abduction was limited to 70 degrees from the 
veteran's side as shown in August 2002 VA treatment records.  
At the April 2003 orthopedic consultation, abduction was 
possible to 80 degrees, well above 25 degrees from the side, 
while at the same time there was flexion to 130 degrees.  In 
addition, there was abduction of the right shoulder 
to 100 degrees with pain and weakness at the VA fee basis 
examination in July 2003.  At that time, there was flexion of 
the right shoulder to 140 degrees and external and internal 
rotation to 80 degrees.  Thus, the evidence shows that the 
limitation of motion of the right arm and shoulder does not 
meet or approximate the rating criteria for an increased 
rating under Diagnostic Code 5201, which requires that motion 
be limited to 25 degrees from the side.  

With respect to Diagnostic Code 5202, the Board finds that 
the competent medical evidence does not show that the 
service-connected right shoulder disability is manifest by 
fibrous union of the humerus, nor nonunion of the humerus (a 
false, flail joint), nor loss of head of the humerus (flail 
shoulder), precluding an increased rating under that 
diagnostic code.  

In making the determinations above, the Board has weighed the 
provisions of 38 C.F.R. § 4.40 with regard to giving proper 
consideration to the effects of pain in assigning a 
disability rating, as well as the provisions of 38 C.F.R. 
§ 4.45 and the holding in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The physician who conducted the July 2003 
examination expressly considered these principles, and while 
he found the motion of the right shoulder limited by pain and 
weakness to the extent discussed above, he found no further 
limitation based on fatigue, lack of endurance or 
incoordination.  Thus, while the record reveals consideration 
of these principles by the VA physician who conducted the 
most recent VA examination of the right shoulder, there are 
no objective findings indicating that entitlement to 
increased compensation would be warranted or justified under 
these principles.  

Finally, the Board also considered the provisions of 38 
C.F.R. § 3.321(b)(1), which state that when the disability 
picture is so exceptional or unusual that the normal 
provisions of the Rating Schedule would not adequately 
compensate the veteran for his service-connected 
disabilities, an extraschedular evaluation will be assigned.  
See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).  To this end, the Board 
notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected right shoulder disability is alleged or 
demonstrated, nor is there any other evidence that this 
condition involves such disability that an extraschedular 
rating would be warranted under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board therefore finds that further 
consideration or referral of this matter under the provisions 
of 38 C.F.R. § 3.321 is not necessary or appropriate. 

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v.  
Derwinski, 1 Vet. App. 49, 55-57 (1991). 


						(Continued on next page.)



ORDER

Entitlement to an increased rating for residuals of a right 
(nondominant) shoulder injury, status post acromioplasty, is 
denied.  



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



